Opinion issued January 22, 2004  












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01210-CR
____________

HAROLD HIGGINS
aka HAROLD LEON SPARKS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 793582



 
MEMORANDUM  OPINION
           Appellant filed a motion to dismiss the above-referenced appeal.  The motion
is in writing, signed by appellant.  We have not yet issued a decision.  Accordingly,
the appeal is dismissed.  Tex. R. App. P. 42.2(a).
          The clerk of this Court is directed to issue the mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).